 368DECISIONS OF NATIONAL LABOR RELATIONS BOARDLeonard Fontana, Frank Fontana, Marino Fontana,Nicholas Fontana, Anthony Fontana,and AlbertFontana, co-partners,d/b/a Fontana Bros.andLuggage Workers' Union,Local60, I.L.G.U. &N.W.U., AFL-CIO. Case 29-CA-800January 26, 1968DECISION AND ORDERBY CHAIRMAN MCCULLOCHAND MEMBERSBROWN AND JENKINSOn August 2, 1967, Trial Examiner Thomas A.Ricci issued his Decision in the above-entitledproceeding, recommending that the complaint bedismissed in its entirety, as set forth in the attachedTrial Examiner's Decision. Thereafter, the GeneralCounsel filed exceptions to the Decision and a sup-porting brief. The Respondents filed a brief in sup-port of the Trial Examiner's Decision, and alsocross-exceptions and a brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tionalLabor Relations Board has delegated itspowers in connection with this case to a three-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered theTrial Examiner's Decision, the exceptions, briefs,and the entire record in the case, and hereby adoptsthe findings, conclusions, and recommendations oftheTrialExaminer only as far as consistentherewith.As the Trial Examiner found, when the Respond-ent learned on Tuesday, August 2, 1966, that theUnion had filed a representation petition with theBoard (Case 29-RC-549), they proceeded not onlyto interrogate their employees as to whether theyhad signed union authorization cards, but also toask them why they had done so and to threaten thatthe factory would be closed if the employees signedfor the Union. I As the Trial Examiner furtherfound, the Union represented a majority of the em-ployees in an appropriate unit when, almost simul-taneously with the filing of its representation peti-tion, it requested a conference for purposes ofnegotiating a contract. The Respondents refused togrant the request. The Trial Examiner also cor-rectly found that the August 30 consent election,based upon the representation petition and whichresulted in a tie vote, has been set aside on theIn addition to the threats which the Trial Examiner specifically foundto be coercive, we also find violative of Section 8(a)(1) Leonard Fontana'sconduct in exhibiting to employee Diaz a letter inviting Respondents tomove its plant to the State of Florida. Leonard Fontana admitted that heconsidered Diaz to be the spokesman for the employees at that time andit is fair to infer that he expected the contents of the letter to be passed onUnion's objections of improper interference by theRespondents. We agree with these findings of fact.On these facts, the Trial Examiner concludedthat the threats constituted a violation of Section8(a)(1) of the Act. We agree with this conclusion.The Trial Examiner further concluded, however,that the interrogation was lawful because, after thethreats, the employees were told that they were notbeing threatened with reprisal; the Respondents'refusal to grant the Union's request for recognitionwas in good faith, apparently because of theUnion's conduct in proceeding to an election; andthe Section 8(a)(1) violation was isolated and didnot warrant a formal cease-and-desist order, but didwarrant dismissal of the complaint. It is with theseconclusions that we disagree.The Trial Examiner's basic error stems from hismisconception of present Board policy. Thus inBlueFlash,citedby the Trial Examiner,2interrogation was found lawful only because, unlikehere, the employer (1) had a legitimate purpose inascertaining the union'smajority, and commu-nicated it to his employees and assured themagainst reprisal before interrogating them; (2)limited his interrogation to whether or not theywanted the union to represent them; and (3) en-gaged in the interrogation in a total context other-wise free from union hostility. The SupplementalDecision inStruksnes Construction Co., Inc.,165NLRB 1062, expressly revised theBlue Flashcriteria and held that an .employer would be per-mitted to ask his employees whether or not theywished to be represented by a certain labor or-ganization, only under five enumerated safeguards.Here, contrary to the criteria set forth in that case,the interrogation occurred while a petition for aBoard election was pending; the Respondents didnot adequately communicate to the employeeseither that the only purpose of the interrogation wasto determine the truth of the Union's claimedmajority or that there would be no reprisal; and theRespondents also engaged in threats which createda coercive atmosphere. Moreover, the questioningwas not done by secret ballot. Furthermore,Respondents' poll was taken with knowledge of thependency of the election petition and did not serveany legitimate purpose, and, in addition, employeeswere questioned under conditions suggesting thatthe interrogation was but a step in Respondents'campaign to dissipate employee support of theUnion. Thus, the interrogation was extensive, in-volved inquiries as to why employees wanted theUnion,and occurred after the Respondentsthreatened to close the factory because of theby Diaz to other unit employees. In the context of Respondents' othercontemporaneous unfair labor practices, it is also reasonable to infer, andwe find, that Leonard Fontana's aforesaid action was designed to impressupon employees that Respondents might move its plant to Florida if it wasunionized, and, as such constituted an implied threat of reprisal,-Blue Flash Express, Inc ,109 NLRB 591.169 NLRB No. 56 FONTANABROS.369Union in violation of 8(a)(1) as the Trial Examinerfound.Accordingly, we find that the Respondents vio-lated Section 8(a)(1) by the threats and the interro-gations3and that, by virtue of such conduct,Respondents' denial of recognition exhibited a re-jection of the principles of collective bargaining andan effort to gain time in which to dissipate theUnion's status as majority representative.Ac-cordingly, we find that Respondents violated Sec-tion 8(a)(5) and (1) by refusing to grant the Union'srecognition and bargaining request.4 Moreover, wefind that our affirmative order that the Respondentsbargain collectively with the Union on request is anappropriate remedy for their violations of Section8(a)(1),apart from their violation of Section8(a)(a)(5).ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended,theNational LaborRelations Board hereby orders that the Respond-ents,Leonard Fontana,Frank Fontana,MarinoFontana, Nicholas Fontana,AnthonyFontana, andAlbert Fontana,co-partners d/b/a Fontana Bros.,Brooklyn,New York,their agents, successors, andassigns, shall:1.Cease and desist from:(a)Unlawfullyinterrogating employees concern-ing their union membership or activities,in order toinduce them to reject Luggage Workers' Union,Local 60, I.L.G.U. & N.W.U., AFL-CIO,as theircollective-bargainingrepresentative, threateningthem with the closing of their factory at Brooklyn,New York, todiscourage their union membershipor activities;or in any other manner interferingwith,restraining,or coercing employees in the exer-cise of the right to self-organization,to form labororganizations,to join or assist Luggage Workers'Union,Local 60, I.L.G.U. & N.W.U., AFL-CIO,or any other labor organization, to bargain collec-tively through representatives of their own choos-ing, and to engage in concerted activities for thepurpose of mutual aid or protection as guaranteedin Section7 of the Act,or to refrain from any or allsuch activities,except to the extent that such rightmay be affectedby anagreement requiring member-ship in a labor organization as a condition of em-ployment,as authorized in Section 8(a)(3) of theAct, as modifiedby theLabor-Management Re-porting and DisclosureAct of 1959.(b)Refusing to bargain collectively concerningrates of pay, wages, hours of employment,or otherterms and conditions of employment with LuggageWorkers' Union,Local 60, I.L.G.U. & N.W.U.,AFL-CIO,as the exclusive representative of em-ployees in the following appropriate unit:All production and maintenance employees,and shipping and receiving employees, em-ployed at Respondents'factory at Brooklyn,New York,excluding office clerical em-ployees,temporaryemployees,guards,watchmen,professional employees,and super-visors as defined inthe Act.2.Takethe following affirmative action whichthe Board finds will effectuate the policies of theAct:(a)Upon request,bargain collectively with Lug-gageWorkers'Union,Local 60, I.L.G.U. &N.W.U., AFL-CIO, as theexclusive bargainingrepresentative of its employees in the aforemen-tioned appropriate unit at its factory at Brooklyn,New York,and if an understanding is reached, em-body such understanding in a signed agreement.(b)Post at its factory at Brooklyn,New York,copies of the attached notice marked"Appendix. 115Copies of said notice,on forms provided by the Re-gionalDirector for Region 29, after being dulysigned by Respondents'representative,shall beposted by the Respondents immediately uponreceipt thereof, and be maintained by them for 60consecutive days thereafter,in conspicuous places,including all places where notices to employees arecustomarily posted.Reasonable steps shall be takenby Respondents to insure that said notices are notaltered,defaced,or covered by any other material.(c)Notifythe Regional Director for Region 29,in writing,within 20 days from the receipt of thisDecision,what steps have been taken to complyherewith.3SeeCohen Bros Fruit Company,166 NLRB 884 SeeJoy Silk Mills, Inc.,85 NLRB 1263; see alsoBernel FoamProducts Co., Inc.,146 NLRB 1277.5 In the event that this Order is enforced by a decree of a United StatesCourt of Appeals, there shall be substituted for the words "a Decision andOrder" the words "a Decree of the United States Court of Appeals En-forcing an Order."APPENDIXNOTICETO ALLEMPLOYEESPursuant to a Decision and Order of the NationalLabor Relations Board and in order to effectuatethe policies of the National Labor Relations Act, asamended, we hereby notify our employeesthat:WE WILL NOTinterrogate you as to unionmembership or activities in order to induce youto reject Luggage Workers' Union Local 60,I.L.G.U. & N.W.U., AFL-CIO, as your col-lective-bargaining representative, nor will wethreaten you with the closing of our factory atBrooklyn,New York, to discourage your unionmembership or activity, or in any other mannerinterfere with,restrain,or coerce you in the ex-ercise of your right to self-organization,to joinor assist the above-named or any other union,to bargain through representatives of your own 370DECISIONSOF NATIONALLABOR RELATIONS BOARDchoice,and to engage in other concerted activi-ties for the purpose of collective bargaining orother mutual aid or protection,or to refrainfrom any and all such activities,except to theextent permitted by Section 8(a)(3) of the Act.WE WILL NOT refuse to bargain collectivelywithLuggageWorkers'Union,Local 60,I.L.G.U. & N.W.U., AFL-CIO, asthe exclu-sive representative of all the employees in the.bargaining unit described below.WE WILL bargain collectively,upon request,withLuggageWorkers'Union,Local 60,I.L.G.U. & N.W.U., AFL-CIO, asthe exclu-sive representative of all the employees in thebargaining unit described below with respect torates of pay,wages,hours of employment, orother terms and conditions of employment,and, if an understanding is reached,embodysuch an understanding in a signed agreement.The appropriate bargaining unit is:All production and maintenance em-ployees,and shipping and receiving em-ployees,employed at our factory atBrooklyn,New York,excluding officeclerical employees,temporary employees,guards,watchmen,professionalem-ployees,and supervisors as defined in theAct.LEONARD FONTANA,FRANK FONTANA,MARINO FONTANA,NICHOLAS FONTANA,ANTHONY FONTANA,AND ALBERT FONTANA,CO-PARTNERS, D/B/AFONTANA BROS.(Employer)DatedBy(Representative)(Title)This notice must remain posted for 60 consecu-tive days from the date of posting and must not bealtered, defaced, or covered by any other material.If employees have any question concerning thisnotice or compliance with its provisions, they maycommunicate directly with the Board's RegionalOffice, Fourth Floor, 16 Court St., Brooklyn, NewYork 11201, Telephone 596-3535.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASETHOMAS A. Ricci, Trial Examiner: A hearing in theabove-entitled proceeding was held before the dulydesignated Trial Examiner on May 1 and 2, 1967, atA correctedpetitionwas filed on August 8 because the Union thenlearned the Companyis nota corporation but a partnership; the amend-Brooklyn, New York, on complaint of the General Coun-sel against Fontana Bros., a partnership consisting of sixbrothers, herein together called the Respondent, or theCompany. The underlying charge was filed on December1, 1966, and the complaint issued January 31, 1967. Theprincipal issue litigated is whether the Respondent vio-lated Section 8(a)(5) of the Act. Briefs were filed after theclose of the hearing by the General Counsel and theRespondent.Upon the entire record and from my observation of thewitnesses, I make the following:FINDINGS OF FACTI.THE BUSINESS OF THE RESPONDENTFontana Bros., a partnership consisting of LeonardFontana, Frank Fontana, Marino Fontana, NicholasFontana, Anthony Fontana, and Albert Fontana, is en-gaged in the manufacture, sale, and distribution of brief-cases, schoolbags, and related products, with its principaloffice and place of business in the Borough of Brooklyn,city and State of New York. During the past year, arepresentative period, the Respondent manufactured,sold, and distributed from its said place of businessproducts valued in excess of $50,000, of which an amountvalued in excess of $50,000 was shipped in interstatecommerce directly to States other than New York. I findthat the Respondent is engaged in commerce within themeaning of the Act, and that it will effectuate the policiesof the Act to exercise jurisdiction herein.II.THE LABOR ORGANIZATION INVOLVEDThe parties stipulated and I find thatLeatherWorkersUnion,Local 60,affiliatedwithI.L.G.U. and N.W.U.,AFL-CIO,herein called the Union,is a labor organiza-tion within the meaningof the Act.III.THE UNFAIR LABOR PRACTICESIn the latter part of July 1966, a number of the approxi-mately 37 production and maintenance employees of theCompany signed cards authorizing the Union to bargaincollectively for them, and by letter dated July 29 theUnion advised the Employer it had been "designated byyour employees," and requested a conference for pur-poses of negotiating a contract. The letter suggested ameeting for August 3; it was received by the Respondenton Monday, August 1. That same day the Union filed apetitionwith the Board requesting a Board-conductedelection (Case 29-RC-549). The next day, Tuesday, theCompany received a copy of this petition from the Re-gionalDirector, together with an invitation to a con-ference in his office for August 5. The Companyresponded to this communication and such a meeting washeld on August.8, where an Agreement for Consent Elec-tionwas signed.' An election was held under Boardauspices on August 30, 1966, and of the 26 votes cast, 13were for the Union and 13 against.Two days later the Union filed objections to the results,charging the Company with improper interference. TheRegional Director investigated and issued his report onobjections on November 22, in which he set the electionment did no more than identify the employer as six individuals. FONTANABROS.371aside and directed that a new one be held. The Unionchose instead to accuse the Respondent of having il-legally refused to bargain back on August 1, and it filedsuch a charge on December 1.The complaint alleges that on August 1, 1966, theCompany "refused" to recognize the Union and bargainwith it. It also lists: (1) 14 separate illegal acts of inter-rogation by the six owner-brothers; (2) six (plus) in-stances of threats to discharge employees, close andmove the plant away, insistence upon greater production,and "other reprisals" by four of the brothers; and (3)three (plus) promises of wage increases, promotions tobetter paying jobs, advancement to office clerical posi-tions, and "other benefits and improvements" in workingconditionsby three brothers. The complaint then furtheralleges that at least four times the partners urged andsponsored the formation of an employee committee forthe purposes of negotiating with such a group concerningworking conditions throughout the plant, and that in fact,on August 29, the day before the election, as well as "onvarious other dates," all six brothers "bargained directlytnd individually" with the employees.The answer denies the commission of any unfair laborpractices. The evidence falls far short of proving thesemultitudinous accusations.A.Violation of Section 8(a)(1)During the period of 1 month between the filing of therepresentation petition and the election, there were anumber of conversations on the subject of the Unionbetween various of the Fontana brothers and the em-ployees. The exact dates of each are not clear on therecord, for most of the employeewitnessesspoke no En-glish, and the one or two who did, spoke haltingly. Abouta week after August 1, Pedro Diaz and Heriberto Her-nandez, the two workmen who knew English better thanthe rest and could therefore conversemorefreely with theowners, who speak very little Spanish, were in the officeat noon with Leonard and Marino Fontana. They saidthey were invited in. According to Diaz, Leonard asked:"What about it, the Union? ... Did yousigna card?"Diaz answered he had signed, and that the men "wantmorebenefits.','He said that he and Hernandez werethere about 45 minutes or an hour talking, but that he re-called nothing else except that Leonard Fontana did say"Everybody have a free choice."Hernandez testified there were four Fontana brotherspresent, and that Leonard said: "What do people want?...What are we doing wrong? ... why I had signed acard." He answered "more benefits, more money, GoodFriday, and you should behave better with us." Leonardthen said, "if we joined the union we'll have to pay moneyto the union. If we don't, we don't have to pay anything."Leonard then asked, still according to Hernandez: "Whatdo people think? Can we have an election or not?" Whenhe answered yes, "They [the Fontanas] said, `It's allright, so we go on to an election."'Diaz also testified that a few days later, still in the earlypart of August, Leonard showed him a letter at his workstation, without comment. It is a form letter dated August2, 1966, addressed to the Respondent from the Governorof Florida, inviting the Company to enjoy the "wonderfulnatural climate" and "growing consumer market" of theSunshine State. Diaz paid no attention to the letter andasked did Leonard want it back, the answer was no, andDiaz threw it into a wastebasket.Only Leonard, of the Fontana Brothers, testified. Hewas called as an adverse witness by the General Counselat the start of the hearing. The Respondent called no wit-nesses; it rested after the Government's case-in-chief.Leonard said he did not invite the two men into the of-fice, that they came themselves. He denied either he orhis brothers asked that day if the employees had joinedthe Union; he said he was not sure whether the Unionwas mentioned. As to the letter about Florida, Leonardtestified he had such a letter that had arrived that veryday-he frequently receives such solicitations fromdistant places, and it may have been lying on his desk. Headmitted saying, but jokingly, "some day I'm going topack up and move to Florida and get out of this rat race."I credit the employees, for Leonard conceded that he hadasked employees in the early part of August whether theyhad signed cards. There is also uncontradicted testimonyof such interrogation by his brothers. Leonard explainedhis purpose was to check on reports the employees hadbeen forced or threatened when they signed union cards,but there is no evidence of any coercive conduct by theUnion. There is probably some truth in Leonard's storythat the two men wanted to discuss some "problems"they had, even if it was he who invited them in, for theydid talk perhaps an hour, and both Diaz and Hernandezremembered so little of what was said.Other employees also testified they were askedwhether they had signed cards. Miguel Olmo saidLeonard one day asked him "what side I was"; he said hewas "the other side," and Leonard left him with "alright."A week later Leonard asked him the same question andagain he gave the same answer. At this moment, still ac-cording to Olmo, Nino (Marino) Fontana came by andsaid: "Listen,Mike, where somebody doesn't like theplace can get divorce here, can get divorce if you don'tlike the place." He answered: "That's right." Olmo alsorecalled that Leonard one day showed him "a piece ofpaper that belong from a check ... and there was five dol-larsmarked on the place where the union dues supposedto be." Leonard said: "You see, you got to pay due forthe union ... not every day, but every week. Who do youthink pay for the car the guy from the union ride?"Anibal Lugo testified that Marino Fontana asked himwhether he had signed a union card. Juan Davila said thatone day Nick Fontana said to him and Israel Cruz, alsoan employee, "The union all racketeer ... Today yousign for the union and tomorrow we close the factory."Juan Hernandez also testified Marino Fontana asked hadhe signed a card. All this testimony about the brothersMarino and Nick Fontana stands uncontradicted, and theemployee witnesses gave every appearance of sincerity.I credit them. Whether Nicholas meant it or not whensaying a signature today meant plant closing tomorrow,his statement was nevertheless coercive upon the em-ployees, and therefore constituted a violation of Section8(a)(1) of the !Act. As to the interrogations, of which thereapparently were quite a few, they must be appraised inthe light of other evidence also given by these same em-ployee witnesses. Especially is this important because theGeneral Counsel relies very much upon these inquiries,which he calls improper, as one of the major supports forthe request for an affirmative order to bargain with theUnion now without a second election.As stated above, when Leonard Fontana first asked thetwo employees in his office why the others had joined theUnion in the first place, he also assured them everybodyhad a free choice in the matter. Heriberto Hernandez350-212 0-70-25 372DECISIONSOF NATIONALLABOR RELATIONS BOARDquoted Leonard as saying"It's alright,"after asking hadhe signed a card.Leonard once told Olga Cepero there"was going to be an election because some people wanteda union and others do not,so each one could vote the wayhe wanted."When Leonard asked Davila had he signed,the answer was no,and the employer then said "If yougoing to sign a card,you are free will." Davila also ad-mitted that when Leonard was talking to him about theUnion in the office,he told the employee it was hisprivilege to join or not to join.The apparent basis for the multiple complaint allega-tions of wrongdoing is a meeting with the employees thattook place in the factory on August 29, the day before theelection.Testimony of how the meeting came about andwhat took place there was given by several employeesand by Leonard Fontana,and their stories are virtually infull accord.Diaz said he approached Leonard Fontana tosay he wanted a meeting of all employees with the Com-pany."We have to get other employees and talk about theunion and the benefits." Fontana's response was: "I don'tthink is proper not [sic - typographical error for now] todo it, but let me have a talk with my brothers."Fontana'sversion is Diaz approached him with"You always sug-gested,recommended,ifwe have a problem come in andtalk with you about it ... we'd like to have a little meet-ing." He asked why the man had waited until the last day,but consulted his brothers nevertheless.They advisedlistening to the men "because if we don't somebody elsewill."Theemployees were assembled - almost alltowards the end of the lunch hour.Diaz opened up and spoke for about 15 minutes;HeribertoHernandez talked perhaps 10 minutes, thenJuan Davila and Israel Cruz each took about 5 minutes.As Diaz recalled:"We said,`The election is tomorrow, ifwe win and we lose we like to keep workingthe way itwas before. Now, if we lost we still want benefits,because that is why we signed the cards,we want benefitsfor anybody,no matter the union,'and he [LeonardFontana] said`We don't promise anything, but let's seewhat happen tomorrow."'The employees asked.forGood Friday with pay,shorter work hours, raises,and payment for time lostbecause of industrial accidents.The response was thatbecause of the election the next day the partners not onlyrefused to make any concessions,but would not evendiscuss any of the items with the employees. Theypromised to think about all this but refused to do or sayanything at all. According to Fontana's uncontradictedand credited testimony,Diaz said:"Possibly we canwork out some sort of committee arrangement...I don'tthink we need a union here."He got no commitmentwhatever out of Leonard Fontana or his brothers.I credit the testimony of Leonard Fontana-because itis consistent with what several employees heard him saythroughout the month of August-that during this August29 meeting his brothers said:". . .they could vote if theywanted to, we would-we were told by the NLRB thatthey could vote if they wanted to or abstain if they wishedand they were to exercise their free choice.They couldnot be forced to join the union and they couldn't be scaredout of joining."Diaz also testified that as he and Heriberto Hernandezwere leaving,Marino Fontana said". . .if the union winwe going to be his enemy."Heriberto Hernandez gavevacillating testimony on this subject. He first quotedMarino as saying he was going to be"our enemy," thenadded a different version."He said if the election waswon he wasn't going to be our friend any more.I told himI didn'tneed any friends, I needed the job and to be wellpaid."A third witness,Davila,put these same words inMarino'smouth:"He said if the union won we know weno want to be friends any more."In his brief the GeneralCounsel reads this last bit of testimony as relating to anearlier conversation between Davila and some of theFontana brothers.There is a serious question on therecord whether Davila was referring to an earlier meetingor the very group conference on August 29, of which theother witnesses spoke.B.Alleged Violationof Section 8(a)(5)1.Appropriate unitThe answerdoes not deny that the bargaining unit al-leged in the complaintto beappropriate is in fact ap-propriate;itmerely states the Respondent has noknowledgeof the fact.It is precisely the unitas describedin the consent-election agreement signed by the Respond-ent on August8, 1966,and in whichthe election of Au-gust 30 was held without objectionby the Company.There isnothing of substance in the record suggestingthat the unit so set out in the complaint is not appropriate.Accordingly,I find that all production,maintenance,shipping,and receiving employeesof theRespondent, ex-cluding office clerical employees, temporaryemployees,guards, watchmen, professional employees, and all super-visors as defined inthe Act,constitute a unitappropriatefor the purposesof collectivebargaining within the mean-ing of Section9(b) of the Act.2.Majority statusThere was placed into evidence a written payroll listprepared by the Company for purposes of the election ofAugust 30 and delivered to the Regional Director at thattime.Leonard Fontana testified it represents all em-ployees at work during the week starting August 1, 1966,the day he received the Union's letter requesting a bar-gaining conference.It was received into evidence with noobjection by the Respondent.There are 39 names on thelist,but two-Frank Fontana and Mathew Fontana -were excluded by stipulation at the hearing because theyare sons of the employers.The starting total againstwhich majority authorization is to be measured is there-fore 37 employees.The General Counsel offered into evidence 25 signedunion cards,each literally authorizing the Union torepresent the employee in collective bargaining.Twenty-three are dated during the month of July and stamped onthe back as received in the Board's Regional Office onAugust 1,apparently submitted in support of the Union'spetitionin Case 29-RC-549. The card of Lidia Tavares(Soto),although undated,isalso stamped"receivedNLRB August 1, 1966." Juan Davila's card was receivedin the Board's office in January 1967. He testified he keptit in his possessionfor abouta month because he was un-decided and then signed it"about 2 weeks before" theelection.There is no question Davila did not sign his carduntil very late. He detailed a conversation with one of theowners on the subject of the Union in August, and thenagain repeated he had not yet as of that time signed hiscard.His card is not timely signed for purposes of thiscase, and cannot be counted. FONTANABROS.373Three cards are in the names of Fabian Lopez Jiminez,Paul Garcia, and Juan Gonzalez Delgado. Their namesare not on the payroll list and there is no other indicationthey worked after themonthof July. These cards alsomust be ignored. One card is signed by Edwin Aponte,whose name also does not appear on the payroll list. Theparties stipulated he worked 18-3/4 hours during theweek starting August 1. His card will therefore becounted. The fact he worked the first week of Augustraises the total complement in the appropriate unit at thetime to 38.Of the 21 cards to be considered, 13 were authen-ticated by the employees personally at the hearing. Ofthese Felipa Figueroa testified directly "I signed it to jointhe union." She also said "I didn't sign it because I didn'tknow how to read or write without my son at mydirection." I find no merit in the Respondent's contentionthat this testimony does not suffice to prove this em-ployee intended to and in fact authorized the Union.The remaining eight cards are supported by thetestimony of Juan Perez, who worked during July and sol-icited these people; the employees themselves did not ap-pear at the hearing.2 Perez testified that he distributed theeight cards in question to these employees personally,that he told each what it was for, and that soon thereafter,in some cases as long as several days, each one of the em-ployees returned the card to him signed. Subject to insig-nificant variances, he testified as follows about what hetold each person when delivering the card: "I told himthis card was for the purpose of bring the Union to thefactory and he agreed."3Perez also authenticated his own signature. While thedate appearing on the card seems to have been written insomeone else's handwriting, it is stamped "August1-NLRB" on the back, and the Respondent stipulatedhe left the Company's employ on August 2, 1966. Hiscard is therefore valid here, and the total number of em-ployees in the unit as of August 1, 1966, now becomes39.The Respondent objects to reliance upon these eightcards as proof of union authorization because there is noeyewitness testimony going directly to the signing of thecards. There need be none.4 The Respondent has not as-serted that these, or any of the other cards received inevidence, were not in fact signed by the employees whosenames appear both on the cards and on the payroll list. Asstated above, it offered no evidence in defense, althoughitmight have produced other record documents in its pos-session bearing the signatures of its employees. There istherefore no reason to question the reliability of the signa-tures.A more pressing argument of the Respondent is thatthe cards may not be used to prove majority authorizationbecause almost all of the employees involved cannot reador speak English, and the cards are printed in English. Asto the 13 which were identified by the individual em-ployees themselves, each testified either that he was toldin somany words by the solicitor that the card was "forthe Union," or that he signed because "he wanted theUnion." In the context of their total testimony, and of thesituation and general activity then in progress in the shop,it is clear to me that this latter group, when saying they"intended" by signing to join the Union, really meant thattheir frame of mind was shaped by what they were thentold to be the purpose of the cards, whatever languagewas spoken among them at the time. They are largelyPuerto Ricans and South Americans. If Spanish-speakingpeople in the United States can vote in political electionseven before they master our own language, I see noreason why they cannot also indicate their attitudetoward union representation by signing a card printed inEnglish. And the Respondent has not advanced persua-sive argument to the contrary.Moreover, the word "union" appears several times inlarge and small letters on each side of the card. The veryfact some employees kept the cards in their possession aday or more before returning them signed, is strong indi-cation they studied the matter well before deciding. Theprobability they knew what they were doing thereforebecomes much higher. That the employees of the factoryas a group in July and August well knew what all thiscard-signing activity was about, cannot be doubted, ifonly because of the many conversations between in-dividual workmen and the Fontana brothers, includingthe extended group conference of August 29, wheremuch was said by the more articulate employees inSpanish. I think these cards are adequate proof of writtenauthorization of the Union before the demand and refusaldate.I find that on August 1, 1966, when the demand wasreceived and bargaining did not take place, the Union infact represented a majority of the employees in the ap-propriate bargaining unit and was, by virtue of the statute,the exclusive bargaining representative of all the em-ployees in the unit.Not every situation where a demand for immediate bar-gaining isfollowed by an election which the Union losesends with an affirmative Board order to bargain forthwith.The test distinguishing one case from another has beenvariously stated as good or bad faith, as proof of an intentto dissipate the Union's established majority status, or asan inferred objective to deprive employees of their statu-tory rights to self-organization.5 However the question bephrased, it is not enough that the employer did not bar-gain and chose to go to an election; there must besomething more to prove a violation of, Section 8(a)(5).62The eight cards in question are signed by Ismael Gerena, Gladys Nu-nez,Gilberto Lopez, Jose Ramirez, Carmelo Mendez, Carmen Bonilla,Israel Cruz, and Valerio Soto3 I Taitel & Son,119 NLRB 910.Perez testified in Spanish through an interpreter.On cross-examinationcounsel for the Respondent asked did he know the name of the Union, andthe answer was "Local 66 " In fact it is Local 60. After the transcript ofthe hearing was received by the parties the Respondent filed a motion "ToAmend Official Report of Proceedings" to reflect brief comments voicedby the General Counsel and by Mr. Rosenberg, counsel for the Union, im-mediately after this response by the witness. Those words do not appearon the record because the lawyers were then speaking simultaneously; nordoes the transcript reflect the Trial Examiner's statement then to theGeneral Counsel not to interrupt the cross-examination or prompt the wit-ness.It is possible the General Counsel may have been under the impres-sion the interpreter had misquoted the witness speaking in Spanish. TheUnion filed no objection to the motion to amend, and the General Counselfiled a reply saying he did not object to any correction.I grant the motionbecause I clearly recall the General Counsel's statement at that momentthat the Union was "Local 60." The transcript is accordingly corrected toshow this statement of the General Counsel.Later,on redirect,he askedPerez for the name of the Union, and the answer was "Local 60." In thecircumstances I have ignored this last answer I do not believe, however,considering the record in its entirety, that the evidence fails to prove theauthenticity of the cards or the intent of the employees who signed.4 J Duncan Company,159 NLRB 112.Joy Silk Mills,85 NLRB 1263.' John P. Serpa, Inc.,155 NLRB 99. 374DECISIONSOF NATIONALLABOR RELATIONS BOARDNor does it suffice that some violation or other of Section8(a)(1) has been established.'As istrue of any unfairlabor practice complaint,there rests an affirmative bur-den of proof upon the Government,and it is not a trivialone. That the refusal to bargain was illegal must be shownby a preponderance of the substantial evidence consider-ing the record as a whole.8This means that all pertinentfactors must be appraised in their relationship to the heartquestion,those which indicate bad faith as well as thosewhich point to the absence of unlawful motivation. I be-lieve the total evidence in this case does notsupport thecomplaint allegation that the Respondent violated Section8(a)(5) of the statute.The one clear unfair labor practice committed by theRespondent is Nicholas Fontana'sstatement to em-ployees Davila andCruz: "Today yousign for the Unionand tomorrow we close the factory." This was illegalcoercion in violation of Section 8(a)(1), and I so find.Marino told Miguel Olmo "when somebody doesn't likethe place can get divorced here."He said the same thingtoHeriberto Hernandez,who in fact was in process ofdivorcing his wife.This was sarcasm and certainly indica-tive that the Fontana brothers did not like the idea of aunion in the shop and preferred these men should quit.But it requires a straining of words to hold, as the GeneralCounsel suggests,thatMarinowas threatening todischarge the men.On August 29, he also said,ifDiazquoted him correctly, the men would be his"enemies" ifthey voted for the Union.It is also possible he used lessintimidating language,for as Davila remembered it, thestatement was Marino would no longer consider the em-ployees his "friends."Of course,he was not obligated tolike the help;the law only demands that the employer nothurt or threaten them if they choose to act through aunion.9There was much interrogation of whether the men hadreally signed cards and why they wanted a union at all.But not all interrogation is illegal.10And when the Boardis faced with deciding whether such questioning during aunion organizational campaign is or is not unlawful, themost critical aspect examined is whether or not the em-ployer gave assurance to the employees that his purposein asking was not to threaten them with reprisal. Heretime and again the Fontana brothers told the employeesthey were free to act as they pleased;even Nicholas, theoffender,said it was the employees'privilege to join ornot to join the Union.The complaint lists all sorts of promises of benefits,promotions,threats of discharge, invitations to form anemployee committee instead of attempting to bargainthrough the Union,and direct bargaining with the em-ployees behind the Union's back.The only real evidencetouching on these subjects is testimonythat at the August29 meeting Diaz-not any of the Fontanas-suggestedthere might be a committee in the event the Union lost theelection the next day. I tOther things must also be considered.The demandletter and the.Regional Director's invitation to a con-ference in an office of the Federal Government reachedLeonard Fontana almost simultaneously.On Monday hereceived the Union's letter, and on Tuesday a copy of therepresentationelectionpetitionwith the RegionalDirector's communication.If he took time to think onMonday,this is to be expected of a small businessmanacting without a lawyer.The demand letter said nothingof majority in so many words,and he could well havethought the Regional Director's invitation was a morepressing claim upon his attention.He answered promptlyand agreed to an election without delay.And at the con-ference in the Board office the union representatives didnot say to him, or to his brothers,that the Union wantedto bargain now, and never mind the election they werethen arranging simultaneously.This is a case where the"refusal"to bargain,if refusalit can be called,came in the form of failure to respond tothe first letter.The second one also being essentially acommunication from the Union,via the RegionalDirector,there was bound to arise an element of uncer-tainty in the thinking of management.Good faith is a two-way street,and perhaps it would not have been too greata burden upon the Union at least to enlighten LeonardFontana on what the basic demand was, instead of wait-ing until December before first repeating the demand ofAugust 1 by filing the charge.Of much greater significance to the main question,however,is the meeting with all employees on August 29.The contentions of the complaint and the General Coun-sel's brief to the contrary notwithstanding,the partnersdid nothing wrong that day.Unless,of course,the lawnow is that an employer must not only refrain from speak-ing to the employees before an election,but he must alsoturn away and close his ears if any of them attempt tospeak to him.They literallydid no more than listen,telling the employees, before the meeting and after theyhad had their say, that nothing would come of anythingthey might ask or suggest.They even assured the em-ployees once again that they were free to do as theypleased at the vote the next day.In Diaz' own words, - hewas the principal spokesman for the employees,- "they[the Fontana brothers]said they can do nothing about it,because they have to wait until the next day until the elec-tion finished." With this there is no reason for questioningLeonard Fontana's testimony that"we said,we can'tpromise you nothing,there's an election coming up thenext day.We will listen to you.What do you want? .. .We'll wait until all this is resolved by means of the elec-tion.We'll just listen.We couldn'tpromise themanything,we told them, sir."The essential theory of the complaint is that the reasonwhy theRespondent did not bargain at the beginning ofAugust was to gain time for undermining the Union. Butif such were really the hidden motive,what better oppor-'Dayton Food Fair Stores,165NLRB 14.1N.L.R.B. v. Glen Raven Silk Mills,Inc.,203 F.2d 946 (C.A. 4).9Cf.SignalManfacturingCo.,150NLRB 1162.10Blue Flash Express, Inc.;109NLRB 591.11There is some confused and, at times,unintelligibletestimony byDavila on this subject of a committee.He speaks Englishvery poorly.Testifying first without an interpreter, he seemed to say Leonard at thismass meeting told the men"when the election is finished,he going to aska couple of those guys to go to the officeto talk ..."Because the GeneralCounsel was not satisfied the witness'words were being accurately heard,he asked that an interpreter be used. In this fashion,Davila then said:Leonardsaid that he couldnot offeranything. Not until after the elec-tion....Q.Was anything said about a committee?A.Yes, butI am not sure whether it was right there or it was in thefactory ...Iam not sure who told me about committee,whether itwas Pedro[Diaz] or Leonardor Nick.Idon't remember,but theytold me, they said that he said that if they won, there would be a com-mittee, if they won the election there would be a committee ... Idon't know what the committee was for. FONTANABROS.375tunity for implementing the design than the very momentbefore the balloting with the employees virtually askingto be bought off? An employer seeking to scuttle theUnion's campaign would have seized the moment-atleast by some hint of favor -to wean the beginning doubtof the employees and encourage it to grow into confidentrejection of the Union. Instead the Respondent brotherswere careful to avoid even the semblance of bribery.Their failure to rise to the temptation therefore becomesaffirmative evidence of good faith, rather than proof of il-legal intent, as the General Counsel would have it.Cases of this kind always leave a residue of doubt. Welook and see with our eyes, but never know the color ofthe soul of man. Another mind could have anotherthought. I conclude that the record in its entirety does notprove the bad faith of the Respondent in its initial failureto bargain with the Union. I shall therefore recommenddismissal of the complaint in this respect.Nicholas Fontana's statement to two employees thatcard signing meant plant closure clearly constituted aviolation of Section 8(a)(1) of the Act. The comment wasnever repeated; instead later assurances to the employeesthat they should feel free to follow their individual inclina-tions in the election must have had the effect of dissipat-ing, at least partially, the intimidating force of his singlestatement. In any event I do not think the policies of theAct require a formal cease-and-desist order based uponthis isolated unfair labor practice. I will therefore recom-mend dismissal of the complaint in its entirety.RECOMMENDED ORDERIt is hereby ordered that the complaint against FontanaBrothers, Brooklyn, New York, be, and it hereby is,dismissed.